Citation Nr: 1026908	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  06-38 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for a respiratory 
disorder has been submitted and, if so, whether service 
connection is warranted.

2.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for a low back 
disorder has been submitted and, if so, whether service 
connection is warranted.

3.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for posttraumatic 
stress disorder (PTSD) has been submitted and, if so, whether 
service connection is warranted.

4.  Entitlement to service connection for a right foot and heel 
disorder.

5.  Entitlement to service connection for a left foot and heel 
disorder.

6.  Entitlement to service connection for a neurological 
disorder, claimed as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from August 
1967 to August 1969.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri. 

The case was brought before the Board in April 2009, at which 
time the claims were remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the Veteran in the 
development of his claims. The case is once again before the 
Board for appellate consideration of the issues on appeal.  

The issues of entitlement to service connection for PTSD 
and a neurological disorder are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, 
DC.  The VA will notify the Veteran if further action is 
required on his part.



FINDINGS OF FACT

1.  Unappealed February 1991, January 2000 and July 2001 rating 
decisions, in pertinent part, denied service connection for a 
lung disorder and asthma  finding the medical evidence did not 
support a current diagnosis associated with military service. 

2.  An unappealed June 2004 rating decision, in pertinent part, 
denied service connection for a low back disorder finding no 
medical evidence causally linking the condition to military 
service. 

3.  An unappealed January 2000 rating decision, in pertinent 
part, denied service connection for PTSD finding no medical 
evidence diagnosing PTSD linked to a confirmed stressor of his 
military service. 

4.  In regard to the Veteran's respiratory disorders, evidence 
received since the 1991, 2000 and 2001 decisions do not raise a 
reasonable possibility of substantiating the claim.

5.  In regard to the Veteran's low back disorder, evidence 
received since the June 2004 decision does not raise a reasonable 
possibility of substantiating the claim.

6.  In regard to the Veteran's PTSD, evidence received since the 
January 2000 decision raises a reasonable possibility of 
substantiating the claim.

7.  The Veteran does not currently have a diagnosis of any 
chronic right foot or heel disorder.

8.  The Veteran's left foot and heel disorders, to include a heel 
spur and Achilles tendonitis, are not medically attributable to 
his military service.  




CONCLUSIONS OF LAW

1.  The February 1991, January 2000 and July 2001 rating 
decisions that denied the claim for entitlement to service 
connection for a lung disorder and asthma are final, and the 
evidence received since 2001 in relation to this claim is not new 
and material, and, therefore the claim may not be reopened. 
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
20.1100 (2009).

2.  The June 2004 rating decision that denied the claim for 
entitlement to service connection for a low back disorder is 
final, and evidence received since June 2004 in relation to the 
low back disorder is not new and material, and, therefore the 
claim may not be reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156, 20.1100 (2009).

3.  The January 2000 rating decision that denied the claim for 
entitlement to service connection for PTSD is final, but evidence 
received since January 2000 in relation to PTSD is new and 
material, and, therefore the claim may be reopened. 38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1100 (2009).

4.  The Veteran's claimed right foot and heel disorders were not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, and 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307, and 3.309 (2009).

5. The Veteran's left foot and heel disorders were not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

With regard to the PTSD claim, the Board finds new and material 
evidence sufficient to reopen the claim.  Accordingly, since the 
benefit sought is being granted, any deficiencies with regard to 
notice and assistance are non-prejudicial.

The notice requirements for the remaining claims were met in this 
case by letters sent to the Veteran in November 2004, January 
2005, March 2006 and June 2009.  Those letters advised the 
Veteran of the information necessary to substantiate his claim, 
and of his and VA's respective obligations for obtaining 
specified different types of evidence. See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).   The 
June 2009 letter specifically told the Veteran why his prior 
respiratory disorder, low back and PTSD claims were denied in 
prior rating decisions, and what would constitute "new" and 
"material" evidence here to reopen the claims.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The 2006 and 2009 letters also 
informed the Veteran of how disability ratings and effective 
dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a meaningful 
opportunity to participate effectively in the processing of his 
claims, and has in fact provided additional arguments at every 
stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  As explained above, why the 
Veteran received an initial notice in November 2004 prior to the 
initial adjudication of his claims, complete notice was not 
effectuated until after the initial adjudication of his claims.  
The Veteran still has the right to VCAA content complying notice 
and proper subsequent VA process, and that has been done, as 
discussed above.  Any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  See id.  Although 
the notice provided to the claimant in 2003 was not given prior 
to the first adjudication of the claims, the content of the 
notice fully complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), and, after the notice was 
provided, the claims were readjudicated and an additional SSOC 
was provided to the veteran in February 2010.  Not only has he 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA notices, 
but the actions taken by VA have essentially cured the error in 
the timing of notice.  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
Veteran have been obtained, to the extent possible.  The Veteran 
has at no time referenced outstanding records that he wanted VA 
to obtain or that he felt were relevant to the claims.  

In regard to service connection claims, the duty to assist also 
include providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the claim, 
as defined by law.  In this case, the Veteran's respiratory and 
low back disorder claims are claims to reopen and, therefore, 
VA's responsibility extends to requesting evidence from any new 
source identified by the Veteran, and if that evidence is not new 
and material, the claims are not reopened, and VA has no further 
duties to the Veteran with respect to those particular claims.  
VA does not have a duty to provide the Veteran a VA examination 
if the claims are not reopened.  The VCAA explicitly stated that, 
regardless of any assistance provided to the claimant, new and 
material evidence must still be submitted to reopen a claim.  
38 U.S.C. § 5103A(f) (West 2002); 38 C.F.R. § 3.159(c)(4)(C)(iii) 
(2009).  As discussed above, in this case, the RO complied with 
VA's notification requirements and informed the Veteran of the 
information and evidence needed to substantiate his claims.  
Since no new and material evidence has been submitted in 
conjunction with the recent claims, an examination is not 
required.  The Board notes, however, that the Veteran had in the 
past been afforded a VA examination in 2004 to ascertain whether 
the Veteran's low back disorder is related to his in-service 
motor vehicle accident (MVA).  Indeed, the examination was 
largely relied upon by the RO in denying his claim in June 2004.  
No further examination is needed because the Veteran has not 
supplied new and material evidence sufficient to reopen the 
claim.  This is discussed in more detail below.

With regard to the right and left foot/heel claims, the duty to 
assist also includes providing a medical examination or obtaining 
a medical opinion when such is necessary to make a decision on 
the claim, as defined by law.  With regard to service connection 
claims, the Court held in the case of McLendon v. Nicholson, 20 
Vet. App. 79 (2006), that an examination is required when (1) 
there is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.

The Board concludes an examination is also not needed with 
respect to these claims because there simply is no evidence that 
the Veteran suffered an "in-service event, injury or disease" 
related to his feet.  Id., element (2).  The Veteran does not 
contend any principal in-service injury or event responsible for 
current feet diagnoses and the record does not support any such 
finding.  Id., element (3).  Also, as will be discussed below, 
there is no medical evidence of a current diagnosis of a right 
foot or heel disorder.  Id., element (1).  Accordingly, the Board 
finds the four elements of McLendon are not met and the evidence 
is sufficient as is to decide the foot and heel claims.  See id., 
element (4). 

Thus, the Board finds that VA has satisfied the duty to assist 
the Veteran.  In the circumstances of this case, additional 
efforts to assist or notify him in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be avoided).  VA 
has satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed to 
consider the merits of the claims.  

New and Material Evidence

The Veteran claims his respiratory condition, to include asthma, 
sarcoidosis, and bronchitis, his low back disorder and PTSD are 
all related to his service in Vietnam.  Specifically, the Veteran 
indicates he was in a MVA in December 1968 injuring his back.  He 
claims his PTSD is related to this MVA and other combat-related 
experiences in Vietnam.  With regard to his respiratory disorder, 
the Veteran has claimed various diagnoses, to include asthma, 
sarcoidosis, bronchitis, and "breathing problems," indicating 
that his symptoms began shortly after separation from the 
military.  

The Veteran first initiated his claim for a low back disorder 
immediately after separation from the military, and the claim was 
denied in a January 1970 rating decision based on no evidence of 
a current disability.  The claim was refiled several times.  Most 
recently, the RO denied the Veteran's claim seeking entitlement 
to service connection for a low back disorder in June 2004 
finding no medical evidence linking the Veteran's current 
diagnoses of degenerative disc disease (DDD) of the lumbar spine 
to his military service, to include the December 1968 motor 
vehicle accident (MVA). 

The Veteran's respiratory disorder claim has been denied several 
times, to include in 1991, 2000 and, most recently in July 2001.  
The Veteran's claim has been characterized differently throughout 
time as asthma, a lung disorder, "breathing problems" and, more 
recently, sarcoidosis and bronchitis.  The RO denied the claims 
in the past finding no medical nexus associating the Veteran's 
diagnoses with any incident of his military service. 

The Veteran's PTSD was last denied in January 2000 where the RO 
found no evidence of a diagnosis of PTSD related to any confirmed 
in-service stressor. 

Rating actions are final and binding based on evidence on file at 
the time the claimant is notified of the decision and may not be 
revised on the same factual basis except by a duly constituted 
appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one 
year from notification of a RO decision to initiate an appeal by 
filing a notice of disagreement (NOD) with the decision, and the 
decision becomes final if an appeal is not perfected within the 
allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. 
§§ 3.160(d), 20.201, and 20.302(a).  In this case, the Veteran 
did not appeal any of these claims during the appellate time 
frame and, therefore, the past rating decisions dated February 
1991, January 2000, July 2001 and June 2004 are final. 

With regard to the PTSD claim, at the time of the January 2000 
decision, the record included the Veteran's service treatment 
records that confirm a December 1968 MVA where the Veteran 
injured his back, receiving a diagnosis of "probable contusion" 
of the lower back, but no other service treatment records 
indicate complaints, treatment or diagnoses of a psychiatric 
disorder, low back disorder or respiratory disorder.  The 
Veteran's entrance and exit examinations indicate a normal 
examination at both times.  The record also contained personnel 
records confirming the Veteran's service in Vietnam, but not 
indicative of any clear combat assignments or awards.  The record 
also contained a VA examination dated April 1970 finding no low 
back disability, but diagnosing the Veteran with psychoneurotic 
anxiety disorder. VA outpatient treatment records through January 
2000 also indicate a May 1999 diagnosis of substance induced mood 
disorder. 

With regard to the respiratory disorder claim, at the time of the 
July 2001 decision, the record also included additional VA 
outpatient treatment records that indicate diagnosis and 
treatment for intra-thoracic sarcoidosis in February 1983.

With regard to the low back disorder claim, at the time of the 
June 2004 decision, the record also included additional VA 
outpatient treatment records, records indicating Veteran's award 
of Social Security Administration (SSA) disability benefits as of 
December 2003 for, among other things, depression, sarcoidosis, 
back injury and hypothyroidism.  The record also contained a May 
2004 VA examination diagnosing the Veteran with degenerative disc 
disease (DDD) of the lumbar spine but finding the condition not 
likely related to the in-service 1968 MVA because of the long 
lapse in time between the injury and the diagnosis. 

Potentially relevant evidence received since June 2004 includes 
VA outpatient treatment records through 2009 and medical records 
associated with the SSA grant of disability benefits as well as 
the Veteran's own statements. 

Except as provided in Section 5108 of this title, when the RO 
disallows a claim, the claim may not thereafter be reopened and 
allowed and a claim based on the same factual basis may not be 
considered.  38 U.S.C.A. § 7105.   

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review the 
former disposition of the claim."  38 C.F.R. § 3.156(a), which 
defines "new and material evidence," was revised, effective 
August 29, 2001.  The instant claim to reopen was filed after 
that date, and the revised definition applies.  Under the revised 
definition, "new evidence" means evidence not previously 
submitted to agency decision makers, and "material evidence" 
means existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The new and material 
evidence can be neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).

With regard to his respiratory disorder claim, the Veteran 
indicates his symptoms of "breathing problems" began shortly 
after separation from the military and, therefore, his 
respiratory problems, to include sarcoidosis, asthma and 
bronchitis, are likely related to his military service.  

The RO denied the claim finding no medical evidence indicating a 
link between the Veteran's reported continuous symptoms and his 
current diagnoses.  Accordingly, for evidence to be new and 
material in this matter, it would have to tend to show that the 
Veteran's respiratory diagnoses are medically attributable to his 
military service.  No probative evidence received since the final 
July 2001 decision tends to do so.  Indeed, the only new evidence 
specifically relevant to this claim is continuing VA outpatient 
treatment records and other private medical treatment records 
from the SSA indicating continuing treatment for sarcoidosis and 
asthma.  The fact that the Veteran has these conditions was 
already well established.  What is of consequence is whether 
these diagnoses can be associated with the Veteran's military 
service.  None of the new medical evidence addresses etiology 
and, therefore, is not "material" or otherwise sufficient to 
reopen the claim.

Similarly, the RO denied the Veteran's low back disorder claim in 
June 2004 because the medical evidence at that time indicated the 
Veteran's DDD of the lumbar spine is not likely related to his 
December 1968 MVA because of the lapse of time between the injury 
and his initial diagnosis.  Specifically, a May 2004 VA examiner 
noted the Veteran's normal spine x-rays throughout time, to 
include in 1968 and 1970, until recently.  The fact that the 
Veteran's DDD was not diagnosed until over a decade after service 
led the examiner to conclude that there is not likely a 
connection between the in-service injury and his current 
diagnosis.  Accordingly, for evidence to be new and material 
here, it would have to tend to show that the Veteran's low back 
disorder is medically attributable to his military service.  No 
probative evidence received since the final June 2004 decision 
tends to do so.  The new evidence merely indicates continuing 
treatment for back pain, but no medical professional has 
proffered an opinion contrary to the May 2004 VA examiner.  
Accordingly, there simply is no "material" evidence 
establishing a possibility of a medical nexus between military 
service and the Veteran's DDD of the lumbar spine.

In contrast, the Board finds the Veteran's PTSD claim may be 
reopened.  In January 2000, the RO denied the claim finding no 
evidence of a medical diagnosis related to a confirmed military 
stressor.  The Veteran has since indicated that he has a 
psychiatric disorder, to include PTSD, related to both Vietnam 
combat exposure and his December 1968 MVA.  Although combat 
exposure has not been confirmed, there is evidence that the 
Veteran was involved  in a MVA in December 1968.  VA outpatient 
treatment records since January 2000 indicate a diagnosis of many 
psychiatric disorders, to include adjustment disorder with 
anxious mood, depression, and PTSD (by history).  

Although it is unclear whether the Veteran has a firm diagnosis 
of PTSD related to a confirmed in-service event, there is 
sufficient evidence to reopen the claim.  The Board further notes 
that the Veteran clearly was diagnosed with some form of 
psychiatric disorder within one year of separation from the 
military and that the RO has never considered entitlement to 
service connection as to any other psychiatric disorder in 
conformance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).  For 
these reasons, the Board finds sufficient evidence to reopen the 
Veteran's claim seeking entitlement to service connection for 
PTSD.

Service Connection (Bilateral feet/heels)

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was incurred 
in the line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown by 
affirmative evidence showing inception or aggravation during 
service or through statutory presumptions.  Id.  When a disease 
is first diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was incurred 
in service.  38 C.F.R. § 3.303(d).  

In the absence of a presumption, in order to prevail on the issue 
of service connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet. App. 341, 346 (1999).

The Veteran claims he has problems with his bilateral feet and 
heels ever since service.

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is competent 
to discuss his current pain and other experienced symptoms.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, 
however, competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
(stating that competency must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence).

The Veteran's service treatment records are completely silent as 
to any complaints, treatment or diagnoses related to his feet or 
heels.  The Veteran's entrance and separation examinations, 
moreover, indicate normal foot/heel examinations.  There simply 
is no evidence of incurrence of chronic foot or heel disorders 
while in the military.

Even if a chronic condition was not shown during service, service 
connection may be established under 38 C.F.R. § 3.303(b) by 
evidence of continuity of symptomatology or under 38 C.F.R. 
§ 3.303(d) if the evidence shows a disease first diagnosed after 
service was incurred in service. The pertinent inquiry then is 
whether the Veteran has current diagnoses of the feet or heels 
related to his military service.  The Board concludes he does 
not. 

After service, the Veteran's VA outpatient treatment records and 
private treatment records are largely silent as to any feet or 
heel disorders.  The Veteran was treated in February 1982 for a 
left heel spur, over a decade after service.  At that time pes 
planus was also noted.  More recent VA outpatient treatment 
records indicate a 2001 complaint of left heel pain.  At that 
time, the Veteran was diagnosed with left Achilles tendonitis, 
but the Veteran's right Achilles tendon was normal on 
examination. The Veteran also sought treatment from a VA 
podiatrist in July 2009 for thick, painful toenails.  Within the 
treatment records, no medical professional ever opined the 
Veteran has bilateral feet or heel conditions related to any 
incident of his military service.

In short, there simply is no medical evidence that the Veteran 
has current disabilities of the feet or heels related to any 
incident of his military service.  It is unclear what incident of 
his military service the Veteran feels caused his feet/heel 
disorders, but in any case, no medical professional has proferred 
such a connection. 

To the extent that the Veteran is himself asserting that he, in 
fact, does have current disabilities as a result of in-service 
events, laypersons without medical training, such as the Veteran, 
are not competent to comment on medical matters such as diagnoses 
and etiology of medical conditions.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Thus, his statements, without 
more, do not constitute competent favorable evidence.  See also 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (complaints of 
pain alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a disability 
for which service connection may be granted).

The Board concludes service connection must be denied. As 
reflected by the discussion above, the preponderance of the 
evidence is against the Veteran's claims. As such, the benefit-
of-the-doubt rule does not apply, and the claims must be denied.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).






ORDER

No new and material evidence sufficient to reopen a claim of 
entitlement to service connection for a respiratory disorder has 
been submitted and, therefore, the appeal is denied. 

No new and material evidence sufficient to reopen a claim of 
entitlement to service connection for a low back disorder has 
been submitted and, therefore, the appeal is denied.

Finding new and material evidence has been submitted sufficient 
to reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD), the claim is reopened and to 
that extent, the appeal is granted.

Entitlement to service connection for a right foot and heel 
disorder is denied.

Entitlement to service connection for a left foot and heel 
disorder is denied.


REMAND

The Veteran claims he has PTSD and a neurological disorder 
secondary to his experiences in Vietnam, to include herbicide 
exposure, hostile fire and an in-service motor vehicle accident 
(MVA).

The Veteran's military records indicate he did have in-country 
service in Vietnam and, therefore, Agent Orange exposure is 
conceded.  See 38 C.F.R. §§ 3.307 and 3.309(a), (e).  The 
Veteran's service treatment records, moreover, confirm the 
Veteran served in Vietnam and was in a MVA on or around December 
1968 where he injured his back.  At that time, however, no 
significant injury was found, but rather the Veteran was merely 
diagnosed with a probably contusion of the lower back.  The 
service treatment records are otherwise silent as to any 
complaints, treatment or diagnoses of a psychological or 
neurological disorder.  

PTSD

Again, the Veteran claims he has PTSD as a result of in-service 
combat exposure and an in-service MVA.  The Veteran has not 
provided sufficient details to corroborate his in-service combat 
exposure and his DD-214 and personnel records do not indicate any 
medal or assignment that necessarily reflects combat exposure.  

The Board notes that, during the pendency of this appeal, VA 
regulations pertaining to the requirements for establishing a 
service connection claim for PTSD were amended effective July 13, 
2010.  See Stressor Determinations for Posttraumatic Stress 
Disorder, 75 Fed.Reg. 39843 (July 13, 2010) (amending 38 C.F.R. 
§ 3.304(f)).  The amendment liberalizes in some cases the 
evidentiary standard for establishing the required in-service 
stressor.  Id.

The Veteran's service treatment records do confirm the Veteran 
was involved in a MVA in December 1968.  As explained above, the 
Veteran only suffered a contusion to his lower back and there is 
no medical evidence of any significant residuals of this MVA.  

After service, the Veteran's psychiatric history is inconsistent.  
In April 1970, the Veteran was afforded VA examinations in 
connection with his claim seeking service connection for a back 
disorder, but the examiner diagnosed the Veteran with chronic 
psychoneurotic anxiety disorder, less than one year after 
separation from the military.

Since that time, the Veteran has been inconsistently diagnosed 
with adjustment disorder and depression.  The Veteran has never 
been definitively diagnosed with PTSD, but the Veteran frequently 
attends PTSD therapy sessions at the VA in attempt to receive a 
diagnosis.  One examiner notes PTSD "by history" in a February 
2003 VA outpatient treatment note.

The Veteran received Social Security Administration (SSA) 
disability benefits in 2003 in part due to depression.  The 
psychiatric examination conducted in December 2003 in conjunction 
with his claim for benefits notes the Veteran's past psychiatric 
treatment and varying diagnoses also highlighting the fact that 
the Veteran's treatment history includes significant variance in 
symptomatology where the Veteran had some independent motive for 
secondary gain.  The examiner also described the Veteran as 
"manipulative" and "angry and wanted PTSD disability."  His 
statements were also noted as "vague".

This December 2003 SSA examination appears to be incomplete in 
the claims folder, missing at least one additional page.  The RO 
should make efforts to ensure the complete SSA records are 
associated with the claims folder.

From the medical evidence, however, it is clear this claim 
requires additional development.  The Veteran's psychiatric 
diagnoses have varied over time and the Veteran's credibility has 
been questioned by VA physicians and the SSA examiner.  

On the other hand, there is at least one confirmed in-service 
stressor in the service treatment records, notably the December 
1968 MVA.  There is also a psychiatric record as early as 
February 1970 indicating the Veteran may have had a psychiatric 
disorder while in the military.  

A VA examination is indicated to clarify the Veteran's current 
psychiatric diagnosis and likely etiology.  The Board further 
notes that the Court in February 2009, the United States Court of 
Appeals for Veterans Claims (Court) held that, when a claimant 
identifies PTSD without more, it cannot be considered a claim 
limited only to that diagnosis, but rather must be considered a 
claim for any mental disability that may reasonably be 
encompassed by several factors including the claimant's 
description of the claim, the symptoms the claimant describes, 
and the information the claimant submits or that VA obtains in 
support of the claim. The Court found that such an appellant did 
not file a claim to receive benefits only for a particular 
diagnosis, but for the affliction (symptoms) his mental 
condition, whatever it is, causes him.  Clemons v. Shinseki, 23 
Vet. App. 1 (2009).
 
Thus, in accordance with Clemons, VA must consider in the instant 
case whether the Veteran has any psychiatric disability that is 
etiologically related to his military service.  The Board 
concludes a new VA examination is warranted to clarify the 
diagnosis. 

Neurological Disorder

The Veteran claims he has a neurological disorder secondary to 
his in-service herbicide exposure.  As indicated above, the 
Veteran is "presumed" to have been exposed to Agent Orange by 
virtue of his military service in the country of Vietnam during 
the Vietnam War era.  See 38 C.F.R. §§ 3.307 and 3.309(a), (e).  

Conditions presumptively linked to Agent Orange exposure include, 
among other things, type 2 diabetes and acute and subacute 
peripheral neuropathy.  Id. § 3.309(e). 

In this case, the claims folder does not currently indicate a 
diagnosis of peripheral neuropathy or any other specific 
neurological disorder.  Rather, the Veteran has been referred for 
neurological consults secondary to neck and back pain complaints.  

Recent VA outpatient treatment records, however, note the Veteran 
may now have diabetes mellitus, type II.  It is unclear whether 
this is a firm diagnosis or a preliminary diagnosis.  
Specifically, VA outpatient treatment records from 2009 indicate 
various blood sugar readings and elevated glucose levels, but no 
specific diagnosis is noted within these treatment records.  The 
Veteran was treated in July 2009 by a VA staff psychiatrist for 
his adjustment disorder with depressed mood, and within the 
treatment report, the VA psychiatrist notes an Axis III diagnosis 
of diabetes mellitus, type II.

The Board notes that diabetes mellitus, type II is a presumptive 
condition associated with herbicide exposure.  See 38 C.F.R. § 
3.309(e).  If the Veteran indeed has diabetes mellitus, type II, 
a VA examination is necessary to ascertain whether the Veteran 
has any neurological disabilities secondary to his diabetes 
mellitus, type II.  

In light of the medical records noting neurological complaints 
and a possible diagnosis of diabetes mellitus, type II, the Board 
finds a VA examination is necessary to fully adjudicate this 
claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The RO should also take this opportunity to obtain recent VA 
outpatient treatment records from August 2009 to the present.  


Accordingly, the case is REMANDED for the following action:

1.  Please obtain VA outpatient records from 
August 2009 to the present from Kansas City, 
Missouri.

2.  Please obtain the Veteran's complete SSA 
records to include any rendered 
determinations, as well as the remainder of 
the December 2003 Office of Disability; 
Office of Medical Evaluation form.  

3.  After the above records are obtained, to 
the extent available, schedule the Veteran for 
a VA psychiatric examination to ascertain 
whether the Veteran has PTSD, or any other 
psychiatric disability,  related to his in-
service December 1968 MVA or any other 
incident of his military service that is 
deemed adequate to support a diagnosis of 
PTSD.  The examiner is also asked to comment 
on the April 1970 diagnosis of psychoneurotic 
anxiety disorder and whether the Veteran 
incurred this diagnosis while in the military, 
given the diagnosis less than one year later.

Any psychiatric diagnosis should be in 
accordance with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders-IV.  After review 
of the pertinent material, the examiner must 
specifically discuss whether the appellant 
meets the diagnostic criteria in DSM-IV for 
diagnosis of PTSD (i.e., was the Veteran's MVA 
sufficient to produce PTSD), and, if so, is 
there a link between the current symptoms and 
his combat service.  Only confirmed in-service 
stressors, in this case the December 1968 MVA, 
should be considered. 

If the examiner finds the Veteran does not 
meet the diagnostic criteria in DSM-IV for the 
diagnosis of PTSD, the examiner is asked to 
opine whether it is at least as likely as not 
that any psychiatric disorder found is related 
to the Veteran's military service or was 
incurred during the Veteran's military 
service, especially in light of the April 1970 
diagnosis of psychoneurotic anxiety disorder, 
less than one year after separation from the 
military. 

The Veteran's claims folder should be provided 
to the examiner for review of pertinent 
documents therein in connection with the 
examination.  The examination report should 
reflect that such a review was conducted

It would be helpful if the physician 
would use the following language, as may 
be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), or 
"less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The physician should provide a 
complete rationale for any opinion provided 
resolving all conflicting evidence.

4.  After the above records are obtained, to 
the extent available, schedule the Veteran 
for an appropriate VA examination for the 
claimed neurological disorder claim to 
ascertain the Veteran's current diagnosis and 
likely etiology, to include whether it is at 
least as likely as not that any current 
diagnosis is related to Agent Orange 
exposure, diabetes mellitus, type II (if he 
indeed has such a diagnosis), or any other 
incident of his military service.  Exposure 
to Agent Orange may be presumed.  The claims 
folder and a copy of this Remand must be made 
available to, and be reviewed by, the 
examiner prior to the examination, and he or 
she should accomplish any indicated special 
tests, studies or additional consultations. 

It would be helpful if the physician would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The physician should provide a 
complete rationale for any opinion provided 
reconciling all conflicting medical 
evidence regarding the Veteran's diagnoses 
and etiology.  

5.  After the above is complete, readjudicate 
the Veteran's claims.  If the claims remain 
denied, provide the Veteran a supplemental 
statement of the case (SSOC).  An appropriate 
period of time should be allowed for 
response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655 (2009). 

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


